EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	Claims 3-4, 8-16, 18-20, 24-25 and 29-32 have been canceled.
	Claim 1 has been amended as:
		“A data transmission method, characterized in comprising:
sending, by a terminal device, scheduling request information to a network device, the scheduling request information being indicative of a type of numerology supported by the terminal device;
receiving, by the terminal device, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information; and
performing, by the terminal device, data transmission using the target uplink resource according to the uplink resource grant information;
wherein a type of the scheduling request information is used for indicating the type of numerology supported by the terminal device, and the method, prior to the sending, by the terminal device, the scheduling request information to the network device, further comprises:
determining, by the terminal device, the type of the scheduling request information according to the type of numerology supported by the terminal device;
wherein the determining the type of the scheduling request information comprises:
determining, by the terminal device, a number of bits of the scheduling request information according to the type of numerology supported by the terminal device.”

	Claim 7 has been amended as:
		“A data transmission method, characterized in comprising:
receiving, by a network device, scheduling request information from a terminal device, the scheduling request information being indicative of a type of numerology supported by the terminal device; and
sending, by the network device, uplink resource grant information to the terminal device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, being determined according to the scheduling request information, and causing the terminal device to perform data transmission using the target uplink resource according to the uplink resource grant information;
wherein a type of the scheduling request information is used for indicating the type of numerology supported by the terminal device, and the method further comprises:
determining, by the network device, the type of numerology supported by the terminal device according to the type of the scheduling request information;
[[
	
	wherein the determining the type of numerology supported by the terminal device according to the type of the scheduling request information comprises: determining, by the network device, the type of numerology supported by the terminal device according to a number of bits of the scheduling request information.”
	

		“A terminal device, comprising:
a memory, configured to store a program;
a transceiver, configured to communicate with other devices; and
	a processor, configured to execute the program stored in the memory, and when the 	program is executed, the processor is configured to:
	send, through the transceiver, scheduling request information to a network device, the scheduling request information being indicative of a type of numerology supported by the terminal device; 
receive, through the transceiver, uplink resource grant information from the network device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information; and
	perform, through the transceiver, data transmission using the target uplink resource according to the uplink resource grant information;
wherein a type of the scheduling request information is used for indicating the type of numerology supported by the terminal device, and
wherein the processor, prior to sending, through the transceiver, scheduling request information to the network device, is further configured to determine the type of the scheduling request information according to the type of numerology supported by the terminal device;
wherein the processor configured to determine the type of the scheduling request information is specifically configured to determine a number of bits of the scheduling request information according to the type of numerology supported by the terminal device.”


		“A network device, comprising:
a memory, configured to store a program;
a transceiver, configured to communicate with other devices; and
a processor, configured to execute the program stored in the memory, and when the program is executed, the processor is configured to:
	receive, through the transceiver, scheduling request information from a terminal device, the scheduling request information being indicative of a type of numerology supported by the terminal device; and
	send, through the transceiver, uplink resource grant information to the terminal device, the uplink resource grant information indicating target uplink resource allocated for the terminal device, being determined according to the scheduling request information, and causing the terminal device to perform data transmission using the target uplink resource according to the uplink resource grant information;
wherein a type of the scheduling request information is used for indicating the type of numerology supported by the terminal device, and
wherein the processor is further configured to determine the type of numerology supported by the terminal device according to the type of the scheduling request information;
wherein, the processor configured to determine the type of numerology supported by the terminal device according to the type of the scheduling request information is specifically configured to determine the type of numerology supported by the terminal device according to a number of bits of the scheduling request information.

Attorney Charles S. Rauch on March 24, 2022.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner




/BRENDA H PHAM/Primary Examiner, Art Unit 2412